Citation Nr: 1525271	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-35 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued a 40 percent disability rating for chronic hepatitis C.


FINDING OF FACT

The Veteran's chronic hepatitis C is not productive of weight loss or hepatomegaly or incapacitating episodes having a total duration of at least six weeks during the past 12 month period.


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent for chronic hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7354 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In February 2012, prior to adjudication of the claim, the RO sent the Veteran a letter  providing notice and satisfying the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  Notably, in the September 2012 notice of disagreement, the Veteran raised a concern that his private treatment records had not been reviewed or even requested.  He submitted a set of records from his private physician that was an exact duplicate of the records obtained by VA a few weeks prior.  Therefore, the Board concludes that the claims file contains the necessary relevant private treatment records.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in August 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Hepatitis C is rated under Diagnostic Code 7354 based on the specific signs and symptoms manifested.  Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  38 C.F.R. § 4.114.

Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114.

Facts and Analysis

The Veteran has been in receipt of service connected disability benefits for chronic hepatitis C since September 2009.  He seeks a higher disability rating, asserting that his symptoms related to this disability have worsened and continue to worsen.  He has asserted that the medical evidence submitted support an increased rating.

The VA examination in September 2009 on which the 40 percent rating was based noted that the Veteran weighed 201 pounds and reported having lost 9 pounds in the previous two months.  He complained of joint pain, sharp stomach pain, and a constant feeling of being tired.  He reported fatigability, gastrointestinal disturbances, and loss of appetite, with his symptoms affecting him about 2/3 of the year.  He did not experience nausea or vomiting or jaundice.  He was able to function, but was not able to work.  He reported experiencing three incapacitating episodes in a month each lasting a few days, with a total of 12 incidents in the previous year and 30 days total of incapacitation; he provided contact information for the doctors who prescribed bed rest.  He was not otherwise receiving any current treatment for his hepatitis C.  Test results included a normal CBC and no significant findings on liver function tests other than increased ferritin.

At the VA examination provided in August 2012, the Veteran's weight was 207 pounds.  He complained of symptoms which included daily fatigue and malaise, but denied nausea, vomiting, anorexia, and weight loss.  The examiner noted that the Veteran did not report any incapacitating episodes in the previous year.  The examiner tracked the Veteran's medical history, noting weights on examination and treatment as 195 pounds in October 2001, 196 pounds in March 2003, 195 pounds in April 2005, 207 pounds in January 2007 and 207 pounds in August 2012.  There was evidence on blood testing of chronic hepatitis C, but no significant findings of specific symptoms on other testing.  The examiner stated that the Veteran's chronic hepatitis C did not impact his ability to work.

Private treatment records indicate that there were no enlarged organs or masses in March 2009.  There were complaints of fatigue, which were likely related to chronic hepatitis C in April 2009.  No specific treatment for symptoms of hepatitis C is noted.

VA treatment records with respect to hepatitis C show that he was seen in April 2005 for on and off epigastric pain, which was unrelated to what he had eaten.  The pain lasted about an hour each time and then subsided.  He denied taking any nonsteroidal anti-inflammatory drugs (NSAIDS), but did report consuming about 12 beers per week.  He was counseled about the detrimental effects of alcohol consumption with hepatitis C and records show he reduced his alcohol intake.  A note stated that he was seen in the hepatitis C clinic in March 2006 and did not want any treatment for his condition.  Although he has been seen for other medical issues since, he has not obtained any other VA treatment for hepatitis C.

Based on the evidence of record, there is no basis for an award of a disability rating higher than 40 percent for chronic hepatitis C.  While the Veteran has stated that his condition has worsened and continues to worsen, the medical evidence does not support this position.  The blood testing does show the continued presence of hepatitis C in the Veteran's system and his long-term symptoms of daily fatigue and malaise have been consistent since 2009.  Indeed, all of the Veteran's symptoms as described by him and depicted in the medical records have remained consistent since 2009.  Notably, the Veteran has not sought or received treatment for any symptoms of hepatitis C in several years, and has declined such treatment through VA, which would indicate that the Veteran does not consider his condition or the symptoms thereof to be serious enough to require medical care.

VA examination shows that the Veteran continues to deny experiencing nausea, or vomiting, and there is no showing of melena.  He has not shown signs of significant weight loss or malnutrition; rather, the evidence shows a generally consistent body weight, fluctuating within a 10 pound range, for over 10 years.  There is no evidence of hepatomegaly on examination.  The Veteran has reported experiencing both arthralgia and twinges of right upper gastric pain, as well as incapacitating episodes totalling at most 30 days in a year, but not equaling six weeks or more.  In short, the criteria for a 60 percent disability rating have not been met.  38 C.F.R. § 4.114, Diagnostic Code 7354.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology relative to his chronic hepatitis C, specifically daily fatigue and malaise with incapacitating episodes of fatigue and malaise and right upper quadrant pain, requiring bed rest, with a total duration of between four and six weeks in the previous year.  The rating criteria also provide for higher ratings for more severe symptoms.  As such, the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating higher than 40 percent for chronic hepatitis C is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


